     Case 2:04-cr-01189-CAS Document 227 Filed 09/17/20 Page 1 of 3 Page ID #:1169




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   ) Case No. 2:04-cr-01189-CAS
                                                 )
12                      Plaintiff,               )
13                v.                             )
                                                 ) *AMENDED ORDER
14
     GABRIEL GONZALEZ,                           )
15                                               )
16                      Defendant.               )

17
18         On April 15, 2020, defendant Gabriel Gonzalez (“Gonzalez”), acting pro se, filed a
19   motion seeking compassionate release pursuant to 18 U.S.C. § 3582 or, in the alternative,
20   home confinement pursuant to the CARES Act of 2020. Dkt. 202. On August 6, 2020,
21   this Court issued an order denying Gonzalez’s motion for reduction of sentence without
22   prejudice. Dkt. 217. (“Order”).
23         *Presently before the Court are Gonzalez’s “Motion for Appointment of
24   Counsel,” filed on May 11, 2020, dkt. 204 (“May Mot.”), and Gonzalez’s “Motion for
25   Appointment of Counsel,” filed on September 9, 2020. Dkt. 224 (“Sept. Mot.”).
26   Gonzalez requests that the Court appoint counsel in this matter because he “has recently
27   experienced a rash of unexplained interference with his legal mail filings to this [C]ourt,”
28   due to the complexity of his case, and due to difficulties he has encountered related to the

                                                 -1-
     Case 2:04-cr-01189-CAS Document 227 Filed 09/17/20 Page 2 of 3 Page ID #:1170




1    prison’s handling of COVID-19. See generally May Mot., Sept. Mot. This order is
2    intended to address both Gonzalez’s May and September motions for appointment of
3    counsel.
4          In addition to the motions for appointment of counsel, the Court is currently in
5    receipt of the following filings by Gonzalez that post-date the Court’s August 6, 2020
6    order, each of which he appears to allege were delayed due to the “interference with his
7    legal mail filings,” Sept. Mot.: (a) a motion to allow filing of a supplemental reply, filed
8    August 24, 2020; dkt. 218; (b) a supplemental reply motion, filed August 24, 2020; dkt.
9    220; (c) objections to the Court’s August 6, 2020 order, filed August 25, 2020; dkt. 219;
10   (d) a motion to seal proceedings, filed August 27, 2020; dkt. 221; (e) a motion for
11   emergency protective order regarding a certain prescription medication, filed August 31,
12   2020; dkt. 222; and (f) a “reply to government’s medical record inquiry,” filed September
13   9, 2020. The majority of these additional filings were first postmarked in July or August
14   2020 but were returned to Gonzalez as undeliverable.
15         Gonzalez asserts that appointment of counsel is warranted to allow him to “fairly
16   present his case without obstruction or delay” and contends that “obstruction” by prison
17   officials “coincide[s] with the timing of this [C]ourt’s order for discovery into Gonzalez’
18   prison medical records” and has impacted his ability to file “approximately half-a-dozen
19   pleadings and sets of exhibits.” Sept. Mot. The Court is not obligated to appoint counsel
20   for Gonzalez to provide general assistance in connection with his efforts to obtain post-
21   conviction relief. See e.g. Garza v. Idaho, 139 S. Ct. 738, 749, 203 L. Ed. 2d 77 (2019)
22   (“There is no right to counsel in postconviction proceedings.”). Nor has Gonzalez raised
23   any facts that render appointment of counsel appropriate at this time. Here, a review of the
24   record indicates that Gonzalez’s filings were returned to him as undeliverable because they
25   were not directed to the correct address for filings via mail. 1 See e.g. Dkt. 218 at 2 (initially
26
27   1
      The Court notes that all paper filings must be submitted to the Clerk of the Court at 255
28   E. Temple Street, Suite 180, Los Angeles, CA 90012-3332.

                                                    -2-
     Case 2:04-cr-01189-CAS Document 227 Filed 09/17/20 Page 3 of 3 Page ID #:1171




1    postmarked July 22, 2020 and addressed incorrectly to “312 N. Spring St. Room G-8, Los
2    Angeles, CA 90012”). Likewise, the September motion for appointment of counsel
3    appears to have been returned to Gonzalez because it initially lacked sufficient postage.
4    Sept. Mot. at 2. These clerical errors do not support an inference that Gonzalez’s mail has
5    been handled inappropriately or otherwise “obstructed” by prison officials.
6          In any event, Gonzalez has not been prejudiced by any asserted difficulties in filing
7    documents with this Court because the Court has permitted him to resubmit all filings that
8    were returned to him as undeliverable by September 25, 2020. See Dkt. 223. Based on his
9    series of successful filings beginning on August 24. 2020, Gonzalez is clearly now aware
10   of the Court’s filing requirements and able to submit any filings that have not yet been
11   received by the Court to the correct mailing address.
12         Accordingly, at this juncture, the Court DENIES Gonzalez’s motions for
13   appointment of counsel without prejudice.
14         IT IS SO ORDERED.
15   DATED: September 17, 2020
16
17
                                                           CHRISTINA A. SNYDER
18                                                     UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                 -3-
